            Case 4:20-cv-01379-BSM Document 1 Filed 11/20/20 Page 1 of 6



                                                                                EAsr~·RsN_';;JJmf
                                                                                ·       DISTRIC
                                                                                                  DR
                      IN THE UNITED ST ATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS                                   0 2
                              LITTLE ROCK DIVISION
                                                                             aAMes
                                                                            By:/~~~~=
MELISSA WALLS                                                              PLAINTIFF



v.                            CaseNo.       1/~~.a.v/~?4-B~

NORTH LITTLE ROCK SCHOOL DISTRICT                                          DEFENDANT

                                                                                                     '
                                           COMPLAINT This case assigned to District J
                                                           and to Ma~:1istcate ,ludge _ _~~~-:u.~..._~

       Plaintiff Melissa Walls ("Plaintiff'), for her Complaint against the Defendant North Little

Rock School District (NLRSD), states the following:

                                I.         Jurisdiction and Venue

       1.      Plaintiff, who is African-American, is a resident of Lonoke County, Arkansas.

       2.      Defendant is a school district located in Pulaski County, Arkansas, and is a

political subdivision with power to sue and to be sued and power to contract and to be contracted

with pursuant to Ark. Code Ann. § 6-13-102(a).

       3.      This Court's subject matter jurisdiction is invoked pursuant to 28 U.S.C. §§ 133 I

and 1343. The Plaintiff also requests that the Court exercise supplementary jurisdiction over her

state law claim pursuant to 28 U.S.C. § 1367. Venue is appropriate in the Eastern District of

Arkansas.

                                     II.    Factual Background




                                                  1
            Case 4:20-cv-01379-BSM Document 1 Filed 11/20/20 Page 2 of 6




       4.      Since August 2002, Plaintiff has been employed with the NLRSD. She currently

serves as a special education teacher.

       5.      In May 2019, Plaintiff applied for a promotion to the position of special services'

coordinator at the NLRSD. On May 29, 2019, she was informed that she was not selected to fill

this vacancy. Defendant chose Leigh Anna Askins, who is white, for the position.

       6.      Defendant hired Askins even though Plaintiff was more qualified to be special

services coordinator and did so under circumstances leading to a reasonable inference of race

discrimination. It is undisputed that the NLRSD considered Plaintiff to meet the minimum

qualifications for the job because she survived the screening process and was subsequently

interviewed. Plaintiff had more experience as a certified special education teacher than Askins did.

She had worked at the NLRSD in special education for 14 years while Askins had only 7 years of

similar experience. The interview rating sheet listed two skills that Plaintiff had greater experience

in when compared to Askins, yet the committee decided not to score: (1) computer skills; and (2)

attitudes towards diversity and staff. One of the committee members specifically noted on her

scoring sheet that Plaintiff would have rated higher otherwise. The same rater did not make a

similar notation regarding Askins.

       7.      The only specific reason that Defendant gave for not promoting Plaintiff was that

Plaintiff lacked the appropriate certification (curriculum/program administration/special education

P-12, or district administration P-12). This reason was a pretext. Askins did not have this kind of

licensure either when she applied. There were applicants who did possess this licensure yet failed

to receive an interview. In addition, the interview committee awarded Askins six points for

possessing a teacher's license with the appropriate certification that were not given to Plaintiff




                                                  2
            Case 4:20-cv-01379-BSM Document 1 Filed 11/20/20 Page 3 of 6




even though Askins lacked the appropriate certification at the time she applied to be special

services coordinator.

       8.      On October 18, 2019, Plaintiff filed a Charge of Discrimination alleging race

discrimination with the Equal Employment Opportunity Commission (EEOC). See Exhibit 1,

Charge ofDiscrimination. On August 27, 2020, the EEOC issued a Dismissal and Notice of Rights

to Plaintiff. See Exhibit 2, Dismissal and Notice of Rights. This Complaint is timely according to

both 42 U.S.C. § 2000e-5(t)(l) (Title VII of the Civil Rights Act of 1964 as amended) and Ark.

Code Ann. §§16-123-107(c)(3) (Arkansas Civil Rights Act of 1991).

                           III.   Plaintiff's Race Discrimination Claim

       9.      Plaintiff re-alleges and incorporates Paragraphs 1-8.

       10.     Because the NLRSD failed to promote Plaintiff to the position of special services

coordinator on account of her race, Defendant violated Title VII of the Civil Rights Act of 1964

(42 U.S.C. § 2000(e)), the Equal Protection Clause of the Fourteenth Amendment (as enforced by

42 U.S.C. § 1983), and the Arkansas Civil Rights Act of 1993 (Ark. Code Ann.§ 16-123-107).

       11.     Plaintiff suffered lost wages and experienced mental anguish and distress,

humiliation and embarrassment, and a loss of reputation for which she should be awarded

compensatory damages.

       12.     Plaintiff requests a trial by jury.

       WHEREFORE, Plaintiff respectfully prays for the following relief:

       ( 1) injunctive relief;

       (2) making her the special services coordinator;

       (2) back pay;

       (3) front pay;



                                                     3
      Case 4:20-cv-01379-BSM Document 1 Filed 11/20/20 Page 4 of 6
.

    (5) compensatory damages;

    (6) attorney's fees and costs; and

    (7) all other proper legal and equitable relief.



                                            Respectfully submitted,


                                            John W. Walker, P.A.
                                            1723 Broadway
                                            Little Rock, Arkansas 72206
                                            501- 374-3758
                                            501-374-4187 (fax)
                                                ail: schilds abrielmail.com



                                           . Shawn G. Childs
                                             AR Bar No. 99058




                                               4
                        Case 4:20-cv-01379-BSM Document 1 Filed 11/20/20 Page 5 of 6


EEOC Form 5 (11/09)
                                                                                                                               Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
       This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other information before completing this form.
                                                                                               •1K]   FEPA
                                                                                                      EEOC
                                                                                                                               No(s):


                                                                                                                                   493-2019-01913
                                                                           null                                                             and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                                Home Phone                  Year of Birth

Ms. Melissa Walls                                                                                       (501) 247-0412
Street Address                                                         City, State and ZIP Code

8 Geraldine Street, WARD, AR 72176

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                  No. Employees, Members            Phone No.

NORTH LITTLE ROCK SCHOOL DISTRICT                                                                          15 -100                  (501) 771-8000
Street Address                                                         City, State and ZIP Code

5500 Lynch Drive, N Little Rock, AR 72117

Name                                                                                                  No. Employees, Members            Phone No.


Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                          DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                          -
 [Kl   • •  •                                                          • •                                          Earliest
                                                                                                                05-29-2019
                                                                                                                                         Latest
                                                                                                                                        05-29-2019
     •• • •
         RACE              COLOR               SEX             RELIGION             NATIONAL ORIGIN

             RETALIATION
                       OTHER (Specify)
                                         AGE         DISABILITY


THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                              GENETIC INFORMATION
                                                                                                                        •      CONTINUING ACTION


 I was hired in August 2002. In May 2019 I applied for the Coordinator of Special Services position. On or
 about May 29, 2019 I learned I was not selected.

 I was not given a reason why I was not selected.

 I believe that I was denied a promotion due to my race, Black, in violation of Title VII of the Civil Rights
 Act of 1964, as amended.




I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


   Digitally signed by Melissa Walls on 10-18-2019 10:16 AM                         SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                               EDT                                                  (month, day, year)

                                                                                                                        EXJia,r
                                                                                                             ,-  .. ~
                                                                                                                               f
                        Case 4:20-cv-01379-BSM Document 1 Filed 11/20/20 Page 6 of 6

EEOC Fonn 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Melissa Walls                                                                  From:     Little Rock Area Office
       8 Geraldine Street                                                                       820 Louisiana
       Ward, AR 72176                                                                           Suite 200
                                                                                                Little Rock, AR 72201


      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(8))
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.
                                                Matilda S. Louvring,
493-2019-01913                                  Investigator                                                          (501) 324-5535
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
      [!J        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional infonnation attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission

                                                                     ~~                                                   08/27/2020
Enclosures(s)                                                                                                                (Date Mailed)
                                                                 William A. Cash, Jr.,
                                                                 Area Office Director
cc:
           Jay Bequette
           Bequette, Billingsley & Kees
           425 W. Capitol Ave., Ste. 3200
           Little Rock, AR 72201

                                                                                        I
